DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	● In Claim 24, lines 18-22, the recitation of “a single opening defined by lateral and top free edges of the front wall and the rear wall, the opening being continuously open in an upward direction of the up-down direction and the lateral direction and configured such that the battery pack can be in the opening when the battery pack is attached to the battery pack attachment portion, depending on a size of the battery pack,” appears to be shown, e.g., in figs. 1, 6 and 7, does not have proper antecedent basis in the specification.	● In Claim 24, lines 26-28, the recitation of “the battery attachment portion is configured such that the front wall and the rear wall extend along side surfaces of the battery pack when the battery pack is attached to the battery attachment portion,” appears to be shown, e.g., in figs. 1, 6 and 7, does not have proper antecedent basis in the specification.	● In Claim 30, lines 22-25, the recitation of “a single opening defined by free edges of the front wall, the rear wall, the upper wall and the lower wall, the opening being open in the lateral direction and configured such that the battery pack can be in the opening when the battery pack is attached to the battery pack attachment portion, depending on a size of the battery pack,” appears to be shown, e.g., in figs. 19-23, does not have proper antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 28 recites, “wherein the rail receiver is on either the front wall or the rear wall and extends perpendicular to the blade.” As currently written, this limitation depends from Claim 24, which is drawn to an embodiment of the portable cutting machine in which “a single opening [is] defined by lateral and top free edges of the front wall and the rear wall” (Claim 24, lines 18-19) and the “terminal mount extend[s] upward from the base” (Claim 24, line 23).  However, there does not appear to be support in the disclosure for an embodiment that incorporates the aforementioned limitations, wherein the examiner is interpreting the recitation of “extending upward” to correspond to the orientation of the rail receivers which extend in the terminal mount, such that the battery pack is received in an upward or vertical orientation that is perpendicular to the base. The examiner notes support may be found in paragraph 0071 of the Applicant’s disclosure which states, “[t]he portable cutting machine 1 in the above embodiments … [t]he battery attachment portion has the front surface (front wall 34, 51) to face the front surface of the battery pack 31 (31S, 31L), the rear surface (rear wall 35, 52) to face the rear surface of the battery pack 31 (31S, 31L), and the lateral opening to expose the battery pack 31 (31S, 31L) in the direction away from the blade 25. The battery attachment portion 30 (50) also includes the lateral surface opposite to the lateral opening, and the rail receivers 36a (55a) on any one of the lateral surface, the front surface, and the rear surface” (emphasis added), wherein the emphasized statement appears to refer generically to each of the aforementioned embodiments, given that the “upper wall” is not mentioned in paragraph 0071 and the first embodiment is provided with a single opening formed by lateral and top free edges of the front wall and the rear wall. While the aforementioned portion of the disclosure seems to suggest that either of the embodiments could be provided with a rail receiver on any one of the lateral surface, the front surface, and the rear surface, it is not clear if the Applicant intended for the recitation of “the rail receivers 36a (55a) on any one of the lateral surface, the front surface, and the rear surface” from paragraph 0071 to apply directly to the embodiment shown in fig. 1 because paragraph 0073 of the Applicant’s disclosure specifically states, “[t]he portable cutting machine 1 according to the first embodiment includes the battery attachment portion 30 including the rail receivers 36a on the lateral surface.”  Conversely, paragraph 0075 and 0076 state, respectively, “[t]he battery attachment portion 50 in the second embodiment includes the rail receivers 55a located on the rear (or front) surface, the lower surface (lower wall 54) to cover the lower surface of the battery pack 31 (31S, 31L), and the upper surface (upper wall 53) to cover the upper surface of the battery pack 31 (31S, 31L) … [wherein] the battery pack 31 (31S, 31L) is attached or detached in the lateral (right-left) direction” and “[t]he rail receivers 55a in the second embodiment allow the battery pack 31 (31S, 31L) to be detached through the lateral opening.” The examiner notes upper wall 53 blocks a downward movement of the battery pack onto the rail receiver, as required by Claim 24 and precludes the rail receiver from being positioned on the lateral wall. The examiner notes that while the “first embodiment” and “second embodiment” are shown, there is no drawing depicting a rail receiver positioned on the rear wall or the front wall “a single opening [is] defined by lateral and top free edges of the front wall and the rear wall” (Claim 24, lines 18-19) and the “terminal mount extend[s] upward from the base” (Claim 24, line 23). Thus, the limitation of Claim 28 does not appear to be supported by the original disclosure. 
	Claim 29 recites, “wherein the rail receiver is on either the front wall or the rear wall and extends perpendicular to the blade.” As currently written, this limitation depends from Claim 25, which is drawn to an embodiment of the portable cutting machine in which “the rail receiver extends in the upward direction [wherein] the battery pack is received by the rail receiver by moving the battery pack relative to the rail receiver in the downward direction.” However, there does not appear to be support in the disclosure for an embodiment in which “the rail receiver extends in the upward direction [wherein] the battery pack is received by the rail receiver by moving the battery pack relative to the rail receiver in the downward direction,” as required by Claim 25. The examiner notes support may be found in paragraph 0071 of the Applicant’s disclosure by way of the following description, “[t]he portable cutting machine 1 in the above embodiments … [t]he battery attachment portion has the front surface (front wall 34, 51) to face the front surface of the battery pack 31 (31S, 31L), the rear surface (rear wall 35, 52) to face the rear surface of the battery pack 31 (31S, 31L), and the lateral opening to expose the battery pack 31 (31S, 31L) in the direction away from the blade 25. The battery attachment portion 30 (50) also includes the lateral surface opposite to the lateral opening, and the rail receivers 36a (55a) on any one of the lateral surface, the front surface, and the rear surface” (emphasis added). The examiner notes the emphasized statement appears to refers generically refer to each of the aforementioned embodiments, given that the “upper wall” is not mentioned in paragraph 0071 and suggests that either of the embodiments could be provided with a rail receiver on any one of the lateral surface, the front surface, and the rear surface. However, it is not clear if the Applicant intended for the recitation of “the rail receivers 36a (55a) on any one of the lateral surface, the front surface, and the rear surface” from paragraph 0071 to apply directly to the embodiment shown in fig. 1 because paragraphs 0073 and 0074 of the Applicant’s disclosure specifically mention, respectively, “[t]he portable cutting machine 1 according to the first embodiment includes the battery attachment portion 30 including the rail receivers 36a on the lateral surface … [wherein] the battery pack 31 (31S, 31L) is slid in the vertical direction along the rail receivers 36a to be attached to or detached from the battery attachment portion 30” and “[t]he rail receivers 36a in the first embodiment allow the battery pack 31 (31S, 31L) to be detached upward.” Conversely, paragraph 0075 and 0076 state, respectively, “[t]he battery attachment portion 50 in the second embodiment includes the rail receivers 55a located on the rear (or front) surface, the lower surface (lower wall 54) to cover the lower surface of the battery pack 31 (31S, 31L), and the upper surface (upper wall 53) to cover the upper surface of the battery pack 31 (31S, 31L) … [wherein] the battery pack 31 (31S, 31L) is attached or detached in the lateral (right-left) direction” and “[t]he rail receivers 55a in the second embodiment allow the battery pack 31 (31S, 31L) to be detached through the lateral opening.” The examiner notes upper wall 53 blocks a downward movement of the battery pack onto the rail receiver, as required by Claim 25 and precludes the rail receiver from being positioned on the lateral wall. The examiner notes that while the “first embodiment” and “second embodiment” are shown, there is no drawing depicting a rail receiver positioned on the rear wall or the front wall in which “the rail receiver extends in the upward direction [wherein] the battery pack is received by the rail receiver by moving the battery pack relative to the rail receiver in the downward direction.” Thus, the limitation of Claim 29 does not appear to be supported by the original disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24, lines 18-22 recite, “a single opening … configured such that the battery pack can be in the opening when the battery pack is attached to the battery pack attachment portion, depending on a size of the battery pack.” As currently written, this limitation is dependent on the size of the battery pack, wherein the battery pack may be a size (i.e., a smaller size) in which the battery pack will not “be in the opening when the battery pack is attached to the battery pack portion.” Thus, the scope of the claim is unclear if the limitation positively requires the battery pack to be in the opening or if the limitation requires a portion of the battery pack to protrude through the opening.	Claim 24, lines 29-31 recite, “when the battery pack is attached to the rail receiver, the battery pack extends across a center plane of the handle in the lateral direction.” It is unclear if the recitation of “the battery pack extends across a center plane of the handle in the lateral direction” is referring to the placement of the battery pack itself with respect to the center plane of the handle once the battery pack has been attached to the rail receiver, or if the recitation of “the battery pack extends across a center plane of the handle in the lateral direction” is referring to the path of movement of the battery pack extending across the center plane of the handle as the battery pack is received by the rail receiver. The examiner notes paragraph 0077, lines 3-4 of the Applicant’s disclosure states, “the battery pack 31 (31S, 31L) is attached to extend over the center plane (width center G) of the rear handle in the lateral direction.” For the purposes of examination, the examiner will interpret this limitation to mean that when the battery pack is attached to the rail receiver, the battery pack is positioned within the battery attachment portion so as to extend across a center plane of the handle in the lateral direction.	Claims 28 and 29 recite, “the rail receiver is on either the front wall or the rear wall and extends perpendicular to the blade.” The examiner notes this limitation is claimed in conjunction with a single opening defined by top and lateral surfaces of the front wall and the rear wall. However, this specific combination of features does not appear to be described in the Applicant’s disclosure. Thus, it is unclear what weight should be given this the features of Claim 28 and 29. 	Claim 30, lines 22-25 recite, “a single opening … configured such that the battery pack can be in the opening when the battery pack is attached to the battery pack attachment portion, depending on a size of the battery pack.” As currently written, this limitation is dependent on the size of the battery pack, wherein the battery pack may be a size (i.e., a smaller size) in which the battery pack will not “be in the opening when the battery pack is attached to the battery pack portion.” Thus, the scope of the claim is unclear if the limitation positively requires the battery pack to be in the opening or if the limitation requires a portion of the battery pack to protrude through the opening.	Claim 30, lines 26-27 recite, “a rail receiver extending in the terminal mount to receive the battery pack in a detachable manner.” As currently written, there is insufficient antecedent basis for the recitation of “the terminal mount” in the claim. As such, it is unclear what structure defines the terminal mount and the “rail receiver” with respect to the battery attachment portion as well as the rest of the portable cutting machine. 	Claim 30, lines 29-30 recite, “when the battery pack is attached to the rail receiver, the battery pack extends across a center plane of the handle in the lateral direction.” It is unclear if the recitation of “the battery pack extends across a center plane of the handle in the lateral direction” is referring to the placement of the battery pack itself with respect to the center plane of the handle once the battery pack has been attached to the rail receiver, or if the recitation of “the battery pack extends across a center plane of the handle in the lateral direction” is referring to the path of movement of the battery pack extending across the center plane of the handle as the battery pack is received by the rail receiver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi et al (US Publication 2018/0207831), herein referred to as Masatoshi, in view of Haneda (US Publication 2017/0203462).
	Regarding Claim 24, Masatoshi discloses a portable cutting machine (“a circular saw [100] having a reasonable structure and a small size,” paragraph 0004, lines 1-2), comprising: 
	a blade (“the cutting piece 12 may be specifically a circular saw blade,” paragraph 0022, lines 5-6) having a rotation axis (“the central axis around which the cutting piece 12 rotates,” paragraph 0025, lines 23-24) extending in a lateral direction (annotated fig. 3; wherein the rotation axis of the blade extends transverse to the cutting direction of the cutting machine);
	an electric motor (13; “[t]he battery pack 14 is configured to supply power for the motor 13,” paragraph 0024, lines 3-5) configured to rotate the blade (paragraph 0024, lines 1-3);
	a base (supporting seat 15) having a first surface (annotated fig. 4) configured to come in contact with a workpiece for the portable cutting machine to cut the workpiece (“[t]he supporting seat 15 is further formed with a contact plane 151 [defined by the first surface] configured to contact with [the workpiece],” paragraph 0027, lines 2-4);
	a cutting machine body (housing 11) coupled to a second surface (annotated fig. 4) of the base (15) opposite the first surface (figs. 3 and 4; paragraph 0027) and accommodating the electric motor (paragraph 0023, lines 1-4);		a handle (112) on a rearward portion of the cutting machine body and that extends rearward of the base in a rear direction (as shown in fig. 4), a front-rear direction being perpendicular to the rotation axis (annotated fig. 3) and parallel to the first surface (151; fig. 4); and
	a battery attachment portion (inserting groove 115) on the cutting machine body (“the housing 11 is sunk from an outer wall to form [the] inserting groove 115 which is open outwards,” paragraph 0025, lines 3-4) configured to receive a battery pack (14) for powering the electric motor (paragraph 0024, lines 4-5), the battery attachment portion having:
	a front wall (annotated fig. 3) extending (1) in the lateral direction away from the blade (see annotated fig. 3, the front wall and the rear wall are aligned and extend parallel to the rotation axis 101 of the blade, such that the front wall and rear wall extend laterally away from the “lateral wall closest to the blade” identified therein) and (2) in an up-down direction (“a first direction 103”, i.e., the battery insertion direction, shown in fig. 4) substantially perpendicular to the front-rear direction (figs. 3 and 4) and the lateral direction (paragraph 0025, lines 19-24),
	a rear wall (annotated fig. 3) spaced rearward from the front wall (by a distance substantially equal to the size of battery 14; see fig. 3) and extending (1) in the lateral direction away from the blade (see annotated fig. 3, the front wall and the rear wall are aligned and extend parallel to the rotation axis 101 of the blade, such that the front wall and rear wall extend laterally away from the “lateral wall closest to the blade” identified therein) and (2) in the up-down direction (fig. 4),
	a single opening (paragraph 0025, lines 1-4; i.e., the orifice through which the battery pack is inserted into the battery attachment portion 115) defined by top free edges of the front wall (annotated fig. 3, “upper edge of front wall”), the rear wall (annotated fig. 3, “upper edge of rear wall”), and two lateral walls (i.e., “lateral wall closest to blade” in annotated fig. 3 and opposing lateral wall positioned across from the “lateral wall closest to blade”) connecting the front wall and the rear wall, the opening being continuously open in an upward direction of the up-down direction (“the housing is sunk in from an outer wall to form an inserting groove 115 which is open outwards [on an upper side of the cutting machine],” paragraph 0025, lines 3-4) and configured such that the battery pack can be in the opening when the battery pack is attached to the battery pack attachment portion, depending on a size of the battery pack (a portion of the battery pack protrudes through the single opening when attached, see fig. 2),
	a terminal mount (annotated fig. 3) extending upward from the base (the terminal mount is aligned with the insertion direction 103 of the battery pack), and 	a rail receiver (guide rib 115a) extending in the terminal mount and configured to receive the battery pack in a detachable manner (paragraph 0025, lines 8-11); wherein: 	the battery attachment portion (115) is configured such that the front wall and the rear wall extend along side surfaces of the battery pack when the battery pack is attached to the battery attachment portion (the battery pack is substantially received within the attachment portion such that the side surfaces of the battery pack are covered by the front wall and the rear wall, respectively, as shown in fig. 2); and the battery attachment portion and the handle are configured such that, when the battery pack is attached to the rail receiver, the battery pack extends across a center plane of the handle in the lateral direction (paragraph 0024, lines 5-8).

    PNG
    media_image1.png
    722
    736
    media_image1.png
    Greyscale
	● Masatoshi fails to disclose the single opening is continuously open in an upward direction of the up-down direction and the lateral direction, such that the single opening is defined by lateral and top free edges of the front wall and the rear wall, and the front wall and the rear wall extend along side surfaces of the battery pack when attached to the battery pack attachment portion.	However, Haneda teaches it is known in the art of portable cutting machines (e.g., fig. 10) to provide the cutting machine body of the cutting machine with a battery attachment portion (25) for receiving a battery pack (31) for powering the motor of the cutting machine, wherein the battery attachment portion can be formed in a number of configurations, including a configured with a front wall (annotated fig. 10) in the front direction, a rear wall (annotated fig. 10) in the rear direction, wherein the rear wall is spaced rearward from the front wall (annotated); and the front wall and rear wall extend in a lateral direction away from the blade (shown in the perspective view of a similar embodiment in fig. 1, the respective walls extend away from the terminal mount), a terminal mount (connector portion 25a electrically connected to the electric connector 34 of the battery pack 31) formed on a lateral wall formed between the front wall and the rear wall along with a rail receiver (25b) extending in a plane parallel to a cutting plane of the portable cutting machine (i.e., the plane defined by the guide bar 21; oriented parallel to the page in which fig. 10 is depicted), wherein the front wall and the rear wall have lateral and top free edges (annotated fig. 1) that define a single opening (the open space visible in fig. 5) of a respective battery attachment portion, wherein the front wall and the rear wall extend along at least a portion of the corresponding side surfaces of the battery pack (see figs. 1, 2 and 4). The examiner notes that while fig. 1 depicts an alternate embodiment to the previously mentioned embodiment of fig. 10, it is utilized to identify the structures corresponding to the claimed lateral and top free edges, wherein the only difference between the two is the orientation of the battery attachment portion relative to the machine. Thus, it would have been obvious to one having an ordinary skill in the art that the same structures are present, or at least could be rendered, in the embodiment of fig. 10. Additionally, fig. 4 of Haneda also provides a clear view of how far the rear wall extends along the side surface of a battery pack. Moreover, the examiner notes Haneda teaches an embodiment (fig. 13) which includes a battery pack accommodation cover (16) that “covers a majority of the battery pack 31, [wherein] the battery pack 31 is less likely to be scratched during operation” (paragraph 0056, lines 8-11). This accommodation cover is optional as the other embodiments of Haneda mentioned above omit this feature.
    PNG
    media_image2.png
    501
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    661
    media_image3.png
    Greyscale
 	In addition to the teaching of Haneda, Masatoshi states in paragraph 0024, lines 22-23, “the housing 11 has a redundant space for placing the battery pack 14,” paragraph 0024, lines 22-23). The examiner interprets this statement to mean the battery pack attachment portion could be oriented in any reasonable orientation within the “redundant space” of the housing for receiving the battery pack “as long as a position of the motor 13, a position of the battery pack 14 and a position of the operating handle 112 are arranged basically in a straight line, it is regarded as a technical solution to the aforementioned problems” (paragraph 0026, lines 9-13).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable cutting machine of Masatoshi such that the battery attachment portion is arranged within the redundant space of the cutting machine body of Masatoshi in any reasonable configuration, including a configuration with a single opening defined by lateral and top free edges of the front wall and the rear wall, wherein in such a configuration, the front wall and the rear wall extend along the side surfaces of the battery since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Jepikse, 86 USPQ 70. Additionally, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shape of the battery attachment portion formed in the redundant space of the cutting machine body of Masatoshi with the aforementioned configuration as this configuration is one of many suitable design choices suggested by Haneda, wherein it would have been obvious to one having an ordinary skill in the art to try such a configuration wherein the battery pack extends across a center plane of the handle as this is an important consideration noted by Masatoshi. 	● The modified portable power tool of Masatoshi substantially disclosed above fails to specifically disclose the upward direction of the up-down direction is perpendicular to the front-rear direction, wherein the front wall and the rear wall extend in said up-down direction. 	However, Haneda teaches it is known in the art of portable cutting machines (e.g., fig. 10) powered with at least one battery pack (31) to provide a battery attachment portion (25) with a terminal mount (25a) and rail receiver (25b) extending in the terminal mount oriented parallel to a cutting plane of the portable cutting machine (i.e., the plane defined by the guide bar 21; oriented parallel to the page in which fig. 10 is depicted) and perpendicular to a lateral direction transverse to the cutting plane (fig. 10), wherein the terminal mount (25a) extends in a vertical direction such that an opening of the battery attachment portion through which the battery is inserted extends in the vertical direction when the tool is positioned horizontally (paragraph 0052, lines 7-12). Furthermore, Haneda teaches multiple embodiments in which the terminal mounts are tilted forward or rearwardly relative to the upward direction associated with the embodiment of fig. 10, wherein all of the positions enable “the operator [to] easily detach the battery pack 31 from the attachment section 25 by gripping the rear handle 13 of the front handle 15 of the chainsaw placed on the ground and the like with one hand and holding it down toward the ground side, and grabbing the battery pack 31 with the other hand and pulling it out toward the upper side” (paragraph 0052, lines 13-18).	The examiner notes the orientation of the terminal mount and the direction in which the upper edges of the front wall and the rear wall extend relative to the portable cutting machine, in this embodiment with respect to the user interface (i.e. front and rear handles) and the cutting plane of the portable cutting machine) corresponds to the orientation of the terminal mount as claimed and shown in Applicant’s figs. 8 and 9).        
    PNG
    media_image2.png
    501
    610
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable cutting machine of Masatoshi substantially disclosed above with the further teaching of Haneda such that the front wall and the rear wall extend in any reasonable orientation, including an orientation in which they extend in an upward direction that is perpendicular to the front-rear direction of the cutting machine since there are a limited number of orientations with which the battery attachment portion can be arranged with respect to the cutting machine body, and one having an ordinary skill in the art can try any of the orientations taught by Haneda in order to determine the most appropriate configuration based on user or workplace environment considerations. Additionally, the examiner notes it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ. Moreover, it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., regarding the insertion direction of the battery pack into the battery attachment portion relative to the cutting machine body) involves only routine skill in the art. In re Aller, 105 USPQ 233.			Regarding Claim 25, the modified portable power tool of Masatoshi substantially disclosed above includes the rail receiver (Masatoshi 115a) extends in the upward direction (as set forth above in the rejection for claim 24) and is configured such that the battery pack is received by the rail receiver by moving the battery pack relative to the rail receiver in a downward direction (Masatoshi, paragraph 0025, lines 8-11). 

	Regarding Claims 26 and 27, the modified portable power tool of Masatoshi substantially disclosed above includes the terminal mount extends parallel to the blade.  The examiner notes that as set forth above in the rejection for claim 24, the orientation of the terminal mount in the modified battery attachment portion and the direction in which the top free ends of the front wall and the rear wall extend relative to the portable cutting machine with respect to the user interface (i.e. front and rear handles) and the cutting plane of the portable cutting machine) corresponds to the orientation of the terminal mount as claimed and shown in Applicant’s figs. 8 and 9).
As best understood, Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi (US Publication 2018/0207831) and Haneda (US Publication 2017/0203462) in further view of Yoshimura (JP2018065222).
	Regarding Claims 28 and 29, the modified portable power tool of Masatoshi substantially disclosed above fails to disclose the rail receiver is on either the front wall or the rear wall and extends perpendicular to the blade. 	However, Yoshimura teaches it is known in the art of portable cutting machines (portable cutter 10) with a base (30) have a first surface (the bottom surface of base 30) for contacting the workpiece to be cut, a cutting machine body (11) and a battery attachment portion (battery mounting unit 20; i.e., the space into a battery pack 40 is received) on the cutting machine body (fig. 4), wherein the battery attachment portion includes a front surface (the rear facing generally vertical wall portion of the motor housing 12) and a rear surface (i.e., protruding portion 20b, see e.g., figs. 4, 5 and 9), wherein a terminal mount (connection terminals 25a) and a rail receiver (20d) is formed on the rear surface (fig. 4) or on a front surface (Yoshimura states “the battery mounting portion 20 [and associated structures, i.e., the rail receiver] may be disposed in front of the battery pack 40 as shown in figs. 11 and 12 [wherein] a rear portion of the battery pack 40 may be opened [i.e., exposed], or a rear portion protecting the rear of the battery pack 40 may be provided,” paragraph 0057, lines 2-5), wherein the rail receiver is configured to receive the battery pack in a detachable manner (paragraph 0045, lines 1-5 of the translation). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable cutting machine of Masatoshi substantially disclosed above with the teaching of Yoshimura such that the rail receiver is positioned on the front surface or the rear surface of the modified battery attachment portion as this configuration is suggested by the teaching of Yoshimura and because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. Additionally, as noted above, the aforementioned modification would have been obvious to one having an ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

As best understood, Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi (US Publication 2018/0207831) in view of Roβkamp et al (US Publication 2010/0218967), herein referred to as Roβkamp, and further in view of Yoshimura (JP018065222).	Regarding Claim 30, Masatoshi discloses a portable cutting machine (“a circular saw having a reasonable structure and a small size,” paragraph 0004, lines 1-2), comprising:
	a blade (circular saw blade 12) having a rotation axis (101) extending in a lateral direction (Masatoshi, annotated fig. 3; wherein the rotation axis of the blade extends transverse to the cutting direction of the cutting machine);
	an electric motor (13; “[t]he battery pack 14 is configured to supply power for the motor 13,” paragraph 0024, lines 3-5) configured to rotate the blade (paragraph 0024, lines 1-3);
	a base (supporting seat 15) having a first surface configured to come in contact with a workpiece for the portable cutting machine to cut the workpiece (paragraph 0027, lines 2-4);
	a cutting machine body (housing 11) coupled to a second surface (paragraph 0027, lines 4-6) of the base opposite the first surface and accommodating the electric motor (paragraph 0023, lines 1-2);
	a handle (112) on a rearward portion of the cutting machine body (11) and that extends rearward of the base in a rear direction (fig. 4), a front-rear direction (Masatoshi, annotated fig. 3) being perpendicular to the rotation axis and parallel to the first surface (fig. 4); and
	a battery attachment portion (inserting groove 115) on the cutting machine body (11) configured to receive a battery pack (paragraph 0025, lines 6-8) for powering the electric motor (paragraph 0024, lines 3-5), the battery attachment portion having:
	a front wall (the inner wall of the inserting groove proximate to the accommodating space; Masatoshi, annotated fig. 3) extending (1) substantially in the lateral direction away from the blade (the inserting groove 115 is shaped to receive the battery which has a substantially parallelepiped shape, i.e., see figs. 3 and 4, and suggested by Roβkamp below, wherein “the first direction 103 along which the battery pack 14 is inserted into the inserting groove 115 is basically parallel to the extension direction of the grip portion 112a, and is also perpendicular to the direction of the central axis 101 around which the cutting piece 12 rotates,” paragraph 0025, lines 19-24, wherein the examiner is interpreting the front wall and the rear wall, which align with corresponding sides of the battery pack, to be parallel to the central axis 101 of the cutting piece) and (2) in an up-down direction (first direction 103) relative to the front-rear direction (paragraph 0025, lines 3-4) and perpendicular to the lateral direction (the first direction 103 is “perpendicular to the direction of the central axis 101,” paragraph 0025, lines 22-23),
	a rear wall (the inner wall of the inserting groove proximate to the rear handle) spaced rearward from the front wall and extending (1) substantially in the lateral direction away from the blade (see the aforementioned explanation for the front wall) and (2) in the up-down direction (the first direction 103 extends upward),	two lateral walls (annotated fig. 3), wherein one lateral wall connects respective left ends of the front wall and the rear wall (i.e., the “lateral wall closest to the blade,” annotated fig. 3) and another of the two lateral walls connects respective right ends of the front wall and the rear wall (i.e., the opposing lateral wall on the opposite side of the battery attachment portion from the “lateral wall closest to the blade,” annotated fig. 3), 
	a single opening (the opening through which the battery pack is inserted) defined by free edges of the front wall, the rear wall and the two opposing lateral walls (Masatoshi, annotated fig. 3), the opening being open in an upward direction (i.e., out of the top of the housing to “open outwards,” paragraph 0025, lines 3-4) and configured such that the battery pack (14) can be in the opening (fig. 2) when the battery pack is attached to the battery pack attachment portion, depending on a size of the battery pack (fig. 2), and
	a rail receiver (guide rib 115a) extending in the terminal mount (Masatoshi, annotated fig. 3, wherein the terminal mount is formed on the rear wall) to receive the battery pack in a detachable manner (paragraph 0025, lines 6-8); wherein the battery attachment portion (115) and the handle (112) are configured such that, when the battery pack (14) is attached to the rail receiver (paragraph 0025, lines 8-11), the battery pack extends across a center plane of the handle in the lateral direction (paragraph 0024, lines 5-8 and paragraph 0026, lines 9-13).	● Masatoshi fails to disclose the single opening is open in the lateral direction, wherein the single opening is defined by free edges of the front wall, the rear wall, an upper wall and a lower wall, wherein the upper wall connects an upper end of the front wall and an upper end of the rear wall, the lower wall connecting a lower end of the front wall and a lower end of the rear wall.
	However, Roβkamp teaches it is known in the art of portable cutting machines to provide a battery attachment portion (i.e., “battery pack compartment” 7) on a cutting machine body (41) of the cutting machine (40), wherein the battery attachment portion, which includes a front wall (e.g., annotated fig. 8) in the front direction of the cutting machine, a rear wall (e.g., annotated fig. 8) spaced from the front wall in the rear direction of the cutting machine, and two connecting walls connecting corresponding ends of the front wall and the rear wall, can be configured in a number of ways with respect to the cutting machine body, including A) a configuration (figs. 7 and 8) in which a single opening (fig. 7; the end face of the battery pack 1 projects through the opening in the side face of the housing by “lateral projection [distance] m”) defined by free edges of the front wall, the rear wall and connecting walls (i.e., an upper wall and a lower wall) opens in a lateral direction (i.e., out of the side of the cutting machine, as shown in figs. 7 and 8), or alternatively, B) a configuration (e.g., figs. 5 and 6) in which the single opening (fig. 6; the end face of battery pack 1 projects through the opening in the top side of the housing by “upward projection m”) defined by free edges of the front wall, the rear wall and connecting walls (i.e., two lateral side walls) opens in upward direction so as to receive the battery pack therein from the top of the cutting machine (shown generally in figs. 3-6). The examiner notes that, in either configuration, the battery pack extends across a center plane (G) of the handle in the lateral direction when received within the battery pack attachment portion, as shown in figs. 3, 5 and 7.
    PNG
    media_image4.png
    443
    556
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    447
    609
    media_image5.png
    Greyscale
	Additionally, Roβkamp teaches an alternative embodiment (figs. 3-6) in which the battery attachment portion (i.e., battery pack compartment 7) is configured such that “the parallelepipedal battery attachment 1 is inserted from above in the insertion direction 57 in the direction toward the housing bottom 44 into the battery pack compartment 7,” paragraph 0035, lines 2-4, wherein this configuration is similar to the configuration disclosed by Masatoshi. The insertion direction 57 can also be offset from an up-down direction that is perpendicular to a front-rear direction of the cutting machine by an angle α in the range of 2º to 20º, as described in paragraph 0040.	Moreover, Masatoshi states in paragraph 0024, lines 22-23, “the housing 11 has a redundant space for placing the battery pack 14,” paragraph 0024, lines 22-23). The examiner interprets this statement to mean the battery pack attachment portion can be oriented in any reasonable orientation within the “redundant space” of the housing for receiving the battery pack “as long as a position of the motor 13, a position of the battery pack 14 and a position of the operating handle 112 are arranged basically in a straight line, it is regarded as a technical solution to the aforementioned problems” (paragraph 0026, lines 9-13).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable cutting tool of Masatoshi substantially disclosed above with the teaching of Roβkamp, in view of the further teaching of Masatoshi, such that the battery attachment portion is rearranged within the “redundant space for placing the battery pack” of the cutting machine body such that the front wall, the rear wall, and two lateral walls of Masatoshi’s battery attachment portion 115 are oriented so as receive the battery relative to the cutting machine body with the single opening defined by the free edges of the walls is positioned in a lateral face of the cutting machine body opposite the blade in the lateral direction such that the front wall and the rear wall extend in the lateral direction away from the blade since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case, Roβkamp teaches the battery attachment portion for a portable cutting machine can be configured to as to receive a battery pack through the top of the machine body (fig. 4) or through lateral side of the machine body (fig. 7), wherein the substitution of one known element (i.e., a generally vertical battery attachment portion with an opening in the top of the machine body) for another (i.e., a laterally opening battery attachment portion with an opening in the side of the machine body facing away from the blade) would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified portable cutting machine of Masatoshi substantially disclosed above fails to specifically disclose the front wall extends in an up-down direction perpendicular to the front-rear direction and the lateral direction, and the rear wall extends in the up-down direction.	However, Roβkamp teaches it is known in the art of portable cutting machines in which the battery pack attachment portion can be configured in a variety of ways relative to the cutting machine body of a portable cutting machine, as set forth above, including a configuration in which the battery pack attachment portion opens laterally with respect to the longitudinal direction (fig. 7) and is positioned perpendicular to the longitudinal axis of the cutting machine body (as shown in figs. 7 and 8; and described in paragraph 0054) such that the walls of the battery attachment portion are orthogonal to the cutting machine body. Conversely, portable cutting machines can be formed in another configuration in which the battery attachment portion opens upward, such that the insertion direction 57, and by association, the front wall and rear wall of the battery pack attachment portion, are substantially vertical but are offset from an up-down direction that is perpendicular to a front-rear longitudinal direction of the cutting machine body by an angle α in the range of 2º to 20º, as described in paragraph 0040, wherein angle alpha is a forward angle relative to the longitudinal axis of the cutting machine body, or alternatively, can be tilted in the rearward direction relative to the longitudinal axis of the cutting machine body by an angle beta in the range of 2º to 20º, as described in paragraph 0047. From these examples, Roβkamp suggests the battery attachment portion can be arranged at any reasonable angle relative to the longitudinal axis of the cutting machine body. 	Additionally, the examiner notes according to paragraph 0028, lines 6-11 of Masatoshi, “an included angle formed by intersection of the direction of the first straight line 102 [i.e., the longitudinal axis of the cutting machine body] and the contact plane 151 is greater than 0 degree and less than or equal to 20 degrees. Further, the included angle is greater than 0 degree and less than or equal to 10 degrees.” In other words, the cutting machine body is angled slightly with respect to the base of the portable cutting machine. Moreover, as noted above, Masatoshi states in paragraph 0024, lines 22-23, “the housing 11 has a redundant space for placing the battery pack 14,” paragraph 0024, lines 22-23). The examiner interprets this statement to mean the battery pack can be oriented in any reasonable orientation within the “redundant space” of the housing “as long as a position of the motor 13, a position of the battery pack 14 and a position of the operating handle 112 are arranged basically in a straight line, it is regarded as a technical solution to the aforementioned problems” (paragraph 0026, lines 9-13).  	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the portable cutting tool of Masatoshi substantially disclosed above with the further teaching of Roβkamp and Masatoshi such that the front wall and the rear wall of the battery attachment portion are oriented in any reasonable orientation, including an orientation in which the front wall extends in an up-down direction perpendicular to the front-rear direction that is perpendicular to the rotation axis (Masatoshi, 101) and parallel to the first surface (Masatoshi, 151) as well as being perpendicular to the lateral direction (so as to extend perpendicular to the cutting plane of the blade), and the rear wall extends in the up-down direction (being parallel to the front wall) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case, Roβkamp teaches the battery attachment portion for a portable cutting machine, such as the modified portable cutting machine of Masatoshi substantially disclosed above, can be arranged within the cutting machine body in a variety of positions at varying angles, wherein it would have been well within the skill of one having an ordinary skill in the art to try using any reasonable orientation for the battery attachment portion, including an orientation in which the front and rear walls of the battery attachment portion having an opening being open in the lateral direction, are tilted a couple of degrees rearward relative to the longitudinal axis (102) of the cutting machine body of Masatoshi such that the front and rear walls are perpendicular to the first surface of the base. Moreover, the examiner notes that such a modification would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 	On page 8, lines 9-11 of the Remarks, the Applicant argues the “inserting groove 115 of the Masatoshi circular saw … does not have, at the least, a ‘single opening defined by lateral and top free edges of the front wall and the rear wall, the opening being continuously open in an upward direction of the up-down direction and the lateral direction.’”	 The examiner notes in the present rejection, the examiner indicates the aforementioned structure would have been obvious to one of ordinary skill in the art  with respect to the disclosure of Masatoshi in view of the teaching of Haneda.	On page 8, lines 17-20 of the Remarks, the Applicant argues, with respect to Haneda, “[the] asserted [“front wall” and “rear wall”] appeared to be a part of the attachment section 25. As clearly shown in the figures of Haneda, attachment section 25 does not have any portion or walls that ‘extend along side surfaces of the battery pack when the battery pack is attached to’ attachment section 25. See, e.g. Figures 1, 2 and 12.” 	The examiner respectfully disagrees. As noted above in the rejection for Claim 24, the front wall and rear wall extend laterally from the plane in which the terminal mount is formed within the cutting machine body so as the cover at least a portion of the corresponding side surfaces of the battery pack. This is particularly visible in figs. 1 and 4, wherein fig. 1 shows a perspective view of the cutting machine in which the front wall can be seen projecting outward to cover a portion of the battery pack and fig. 4 shows a rear view of the cutting machine, in which the rear wall extends laterally to cover a portion of the battery pack.  	With regards to new Claim 30, on page 9, lines 17-18 of the Remarks, the Applicant argues, neither the Masatoshi circular saw, the Haneda chainsaw nor the Bergquist tool include a battery attachment portion that defines such an opening. 
Applicant’s arguments with respect to claim 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Brotto (US Publication 2007/0193761) discloses a battery pack for use with a power tool, wherein the battery packs can be different sizes in order to contain more or less battery cells corresponding to varying power capacity requirements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        July 30, 2022

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722